C. A. 6th Cir. Certiorari denied.
The Chief Justice, Mr. Justice Douglas and Mr. Justice Brennan, although cognizant that the District Court retained jurisdiction of the action during the transition, would grant the petition for certiorari limited to the fourth question: whether the provisions of paragraphs four and five of the' plan are constitutionally invalid for the reason that they “explicitly recognized race as an absolute ground for the transfer of students between schools, thereby perpetuating rather than limiting racial discrimination.”